Per Curiam.
It has been duly made to appear that on April 24, 1914, respondent J. T. Mider, a layman, for the purpose of having his name placed on the nonpartisan primary ballot as a candidate for the office of judge of the district court of our Nineteenth judicial district, at the primary election to be held on June 16 next, filed with the secretary of state an affidavit in this regard in the form prescribed by G. S. 1913, § 339, and paid the requisite fee. This statute authorized only *534"eligible” persons to file as candidates, and we hold respondent Mider ineligible as a candidate for district judge. Our Constitution (article 6, § 6) provides:
“The judges of the supreme and district courts shall be men learned in the law.”
Beyond question the framers of the Constitution used the last five words quoted in the sense of attorneys at law, and this view has since been uniformly accepted. The few authorities on the subject are to the same effect. See Jamieson v. Wiggin, 12 S. D. 16; Freiler v. Schuylkill County, 46 Pa. Superior Ct. 58. The matter does not merit further discussion.
It is therefore ordered that respondent secretary of state refrain from certifying respondent Mider’s name to the auditors of any of the counties of said judicial district as a nominee or candidate for the office of district judge thereof to be placed upon the official or general election ballot to be used at the next general election to be held November 3, 1914.